     Case 5:20-cv-02155-LHK Document 151 Filed 02/08/21 Page 1 of 2




 1   MARK C. MOLUMPHY (SBN 168009)
     mmolumphy@cpmlegal.com
 2   TYSON C. REDENBARGER (SBN 294424)
 3   tredenbarger@cpmlegal.com
     NOORJAHAN RAHMAN (SBN 330572)
 4   nrahman@cpmlegal.com
     JULIA Q. PENG (SBN 318396)
 5   jpeng@cpmlegal.com
     COTCHETT, PITRE & MCCARTHY, LLP
 6   840 Malcolm Road
 7   Burlingame, California 94010
     Telephone: (650) 697-6000
 8   Facsimile: (650) 697-0577

 9   Attorneys for Plaintiffs

10                               UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12
     IN RE: ZOOM VIDEO COMMUNICATIONS,            CASE NO: 5:20-cv-02155-LHK
13   INC. PRIVACY LITIGATION
                                                  NOTICE OF WITHDRAWAL OF
14                                                COUNSEL
15
                                                  Courtroom: 8, 4th Floor
16                                                Judge: Hon. Lucy H. Koh

17

18

19
20

21

22

23

24

25

26

27

28
     Notice of Withdrawal of Counsel                                           11
     5:20-cv-02155-LHK
      Case 5:20-cv-02155-LHK Document 151 Filed 02/08/21 Page 2 of 2




 1          PLEASE TAKE NOTICE that Anya N. Thepot hereby is withdrawn as counsel for

 2   Plaintiffs. Ms. Anya Thepot is no longer an attorney with the firm Cotchett, Pitre & McCarthy,

 3   LLP and no longer represents Plaintiffs in this matter.

 4

 5   Dated: February 8, 2021
                                                      /s/ Mark C. Molumphy
 6                                                    Mark C. Molumphy
                                                      mmolumphy@cpmlegal.com
 7                                                    COTCHETT, PITRE & MCCARTHY, LLP
                                                      840 Malcolm Road, Suite 200
 8                                                    Burlingame, CA 94010
                                                      Tel: (650) 697-6000
 9                                                    Fax: (650) 697-0577

10                                                    Interim Co-Lead Counsel for Plaintiffs

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
      Notice of Withdrawal of Counsel                                                           11
      5:20-cv-02155-LHK
